Citation Nr: 9922242	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-17 017	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel














INTRODUCTION

The appellant had active military service from May 1990 to 
December 1996, with additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 1997 the RO, in pertinent part, granted service 
connection for right wrist carpal tunnel syndrome (evaluated 
as 10 percent disabling), left wrist carpal tunnel syndrome 
(evaluated as 10 percent disabling), and left plantar 
fasciitis with a small superior heel spur (evaluated as 10 
percent disabling).  None of these issues are currently 
pending issues on appeal.  

In December 1998 the RO granted service connection for 
exercise induced asthma, assigning a noncompensable rating.  
This decision has not been appealed.  

The Board remanded the case to the RO for a hearing at the RO 
before a Member of the Board in March 1999.  A hearing was 
scheduled, and the record indicates that the appellant failed 
to report to that hearing.  


FINDINGS OF FACT

In September 1998, prior to the promulgation of a final 
decision in the appeal, the Board received written 
notification from the appellant in which he indicated his 
desire to no longer pursue his claim for service connection 
of hypertension, effectively withdrawing his appeal on this 
issue.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
regard to the issue of entitlement to service connection for 
hypertension by the appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  

A remand (such as that issued by the Board in March 1999 in 
this claim) is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

Analysis

In this case, the RO denied service connection for 
hypertension in August 1997.  In September 1998 the RO 
received a VA Form 9 from the appellant in which he indicated 
that he was no longer pursuing his appeal on the issue of 
service connection for hypertension.  The appellant 
specifically indicated that he was only appealing the issue 
of exercise induced asthma.  

The Board concludes that this statement can be effectively 
construed as a notice of withdrawal of the claim for service 
connection of hypertension.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c), 20.1100.  


ORDER

The appeal with regard to service connection for hypertension 
is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


